FILED
                            NOT FOR PUBLICATION                             NOV 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL ANGEL RAMIREZ-FIGUEROA,                   No. 10-71459

              Petitioner,                        Agency No. A099-625-469

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General of
the United States,

              Respondent.



                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 5, 2012 **
                                Pasadena, California

Before: D.W. NELSON and O’SCANNLAIN, Circuit Judges, and GONZALEZ,
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Irma E. Gonzalez, District Judge for the U.S. District
Court for Southern California, sitting by designation.
      Miguel Angel Ramirez-Figueroa, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’s (the “Board”) order

denying his application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252, review for substantial evidence, Castro-Martinez v. Holder, 674 F.3d 1073,

1080 (9th Cir. 2011), and deny the petition for review.

      Substantial evidence supports the Board’s determination that Ramirez-

Figueroa failed to demonstrate that the government of El Salvador was unable or

unwilling to protect him from gangs. See id.

      Because he failed to establish eligibility for asylum, Ramirez-Figueroa

necessarily failed to establish eligibility for withholding of removal. See

Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000). Ramirez-Figueroa’s

failure to distinctly raise the BIA’s denial of CAT relief waives any challenge

thereto. See Barrios v. Holder, 581 F.3d 849, 856 n.6 (9th Cir. 2009)

PETITION FOR REVIEW DENIED.